261 F.2d 52
Clifford T. McFREDERICK, Appellant,v.STATE OF FLORIDA, Appellee.
No. 17237.
United States Court of Appeals Fifth Circuit.
December 2, 1958.

Clifford T. McFrederick, in pro. per.
Reeves Bowen, Asst. Atty. Gen., Richard W. Ervin, Atty. Gen., for appellee.
Before HUTCHESON, Chief Judge, and CAMERON and BROWN, Circuit Judges.
PER CURIAM.


1
Claiming that, upon the grounds and for the reasons stated by him, his conviction in a Florida State Court and his imprisonment and detention thereunder were and are in violation of his constitutional rights, and that he had exhausted his remedies in the State courts, petitioner below sought habeas corpus relief.


2
The district judge, in an order carefully setting out and discussing petitioner's contentions and rejecting them as presenting no grounds for relief, denied the petition and the issuance, under Sec. 2253, Title 28 U.S.C., of a certificate of probable cause.


3
Upon an examination of the record, neither the court nor any member thereof finding any basis in the record for the issuance of such certificate, for lack1 thereof, the appeal is dismissed for want of jurisdiction.



Notes:


1
 Atkins v. Ellis, 5 Cir., 227 F.2d 161; Henson v. Ellis, 5 Cir., 217 F.2d 134; Maulding v. Ellis, 5 Cir., 217 F.2d 134; Willis v. Ellis, 5 Cir., 217 F.2d 135; Medley v. Steiner, 4 Cir., 244 F.2d 531; In re Burwell, 350 U.S. 521, 76 S. Ct. 539, 100 L. Ed. 666